UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintiff ls)

Vv, Civil Action No. 3:19-cy-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s}

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST BE EILED CN
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS SFATEMENT MUST BE FILED IN ECF AS A POSIFIVE CORPORATE DISCLOSURE STATEMENT,

Pursuant to Standing Order entered May 15, 2000.

C. Evans Poston, Jr. who is Defendant
(Name of party you represent) {Plaintiff/Defendant)

 

 

makes the following disclosure:

1, Is the party a publicly held corporation or other publicly held entity?
[}Yes No

2, Does the party have any parent corporations?

[_]Yes [X]No |

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3, Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
i lYes —X]No

If yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the inser! N
es ]No

If yes, identify all such owners:

5. Is the party a trade association?
["]Yes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

 

{Signature} (Bate}

po
Zu Fo f= July 11, 2019
7

 

 
